Pee Curiam. The only error assigned in this case is that the court below refused to grant a change of venue. The cause alleged in support of the motion for the change, was the interest of the judge. The only evidence in the record relied upon to show that he was in any manner interested, is the affidavit of appellant. This affidavit wholly fails to show that the judge was in any manner interested in the cause, either directly or indirectly. The motion below was, therefore, properly overruled, and the judgment is affirmed. Judgment affirmed.